FILED
                            NOT FOR PUBLICATION                              MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30109

               Plaintiff - Appellee,             D.C. No. 6:09-cr-00009-DM

  v.
                                                 MEMORANDUM *
RUSSELL BRADNEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Russell Bradney appeals from the 120-month sentence imposed following

his bench-trial conviction for distribution of child pornography, in violation of 18

U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Bradney contends that the sentence is procedurally and substantively

unreasonable in light of the district court’s failure to consider and adequately

weigh all of the factors under 18 U.S.C. § 3553(a), including his lack of criminal

history and the need to avoid unwarranted sentence disparities. The record reflects

that the district court did not procedurally err and that, in light of the totality of the

circumstances, the sentence was substantively reasonable. See United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); United States v. Stoterau,

524 F.3d 988, 998-1002 (9th Cir. 2008).

       AFFIRMED.




                                             2                                      10-30109